Name: Council Decision (EU) 2015/900 of 8 June 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (EaSI)
 Type: Decision
 Subject Matter: economic policy;  European construction;  employment;  financing and investment;  social affairs;  organisation of work and working conditions;  social protection
 Date Published: 2015-06-12

 12.6.2015 EN Official Journal of the European Union L 147/19 COUNCIL DECISION (EU) 2015/900 of 8 June 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (EaSI) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 46(d), Article 149, Article 153(2)(a), third paragraph of Article 175 and Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) Regulation (EU) No 1296/2013 of the European Parliament and of the Council (3) was incorporated into the EEA Agreement by Decision of the EEA Joint Committee No 151/2014 of 27 June 2014 (4). (5) The limited participation of Norway in the Programme should be extended to the Progress axis. (6) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2015. (7) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 June 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 1296/2013 of the European Parliament and of the Council of 11 December 2013 on a European Union Programme for Employment and Social Innovation (EaSI) and amending Decision No 283/2010/EU establishing a European Progress Microfinance Facility for employment and social inclusion (OJ L 347, 20.12.2013, p. 238). (4) OJ L 342, 27.11.2014, p. 61. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2015 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Regulation (EU) No 1296/2013 of the European Parliament and of the Council of 11 December 2013 on a European Union Programme for Employment and Social Innovation (EaSI) and amending Decision No 283/2010/EU establishing a European Progress Microfinance Facility for employment and social inclusion (1) was incorporated into the EEA Agreement by Decision of the EEA Joint Committee No 151/2014 of 27 June 2014 (2). (2) The limited participation of Norway in the Programme should be extended to the Progress axis. (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for that extended cooperation to take place from 1 January 2015, HAS ADOPTED THIS DECISION: Article 1 In paragraph 8 of Article 15 of Protocol 31 to the EEA Agreement, the words EURES axis are replaced by the words Progress and EURES axes: Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*). It shall apply from 1 January 2015. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels,. For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 347, 20.12.2013, p. 238. (2) OJ L 342, 27.11.2014, p. 61. (*) [No constitutional requirements indicated.] [Constitutional requirements indicated.]